DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (6,814,632).
Regarding claims 1 and 24, Peterson discloses a crimp pin electrical connector comprising:
a shell (64, figure 1) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange circumscribing an exterior of the shell; and
an insert (a FIGURE A below) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage (52) extending between the first end and the second end, the insert comprising:
at least one crimp pin (22, figure 1) corresponding to the at least one passage, with at least a portion of the at least one crimp pin comprising a pin (38) and a crimp (28); and a retention shoulder extending from the pin; and
a seal barrier (40, figure 1) forming a portion of the passage (figure 2) and spaced from the retention shoulder, the seal barrier being configured to compressively seal at least a portion of the at least one crimp pin;
wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.

    PNG
    media_image1.png
    438
    587
    media_image1.png
    Greyscale

Regarding claim 2, figure 2 shows the flange is located between the first opening and the second opening.
Regarding claim 3, figure 2 shows the insert further includes an electrical insulator and a wire lead.
Regarding claim 4, figure 2 shows the at least one crimp pin is included within a set of crimp pins and the at least one passage is included within a set of passages, wherein a total number of crimp pins included within the set of crimp pins corresponds to a total number of passages included within the set of passages (figure 2).
Regarding claim 5, the at least one crimp pin has a barrel (pointed at 28 in figure 1), which is located on the second side of the flange (figure 2).
Regarding claim 6, the barrel comprises an inspection hole, which is located on the second side of the flange.
 	Regarding claim 23, the seal barrier is provided entirely on the second side of the flange.
4.	Claims 1, 8-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safai (6,325,669).
Regarding claim 1, Safai discloses a crimp pin electrical connector comprising:
a shell (not labeled, figure 3) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening;
a flange circumscribing an exterior of the shell; and
an insert (40, figure 3) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising:
at least one crimp pin (12, figure 3) corresponding to the at least one passage, with at least a portion of the at least one crimp pin comprising a pin (50) and a crimp (124); and a retention shoulder (52) extending from the pin; and
a seal barrier (42, figure 3) forming a portion of the passage and spaced from the retention shoulder, the seal barrier being configured to compressively seal at least a portion of the at least one crimp pin;
wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.
 	Regarding claim 8, the at least one passage extends through a grommet (34, figure 3) and at least a portion of the crimp is received within a portion of the at least one passage extending through the grommet.
Regarding claim 9, figure 3 shows the seal barrier defining a first side and a second side of the seal barrier, and wherein the crimp pin is located entirely on the first side of the seal barrier.
 	Regarding claim 21, figure 3 shows the seal barrier is integrally formed with the grommet.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (6,814,632) in view of Paulus (5,336,115).
Regarding claim 11, Peterson discloses the claimed invention as described above except for a wall of an electrical assembly separating a first area containing a fluid and a second area, the wall comprising a first surface, a second surface opposite
the first surface, and a hole located in the wall.
Paulus, figure 1 shows a wall (12) of an electrical assembly separating a first area containing a fluid and a second area, the wall comprising a first surface, a second surface opposite the first surface, and a hole located in the wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Peterson to have a wall of an electrical assembly separating a first area containing a fluid and a second area, the wall 
comprising a first surface, a second surface opposite the first surface, and a hole located in the wall, as taught by Paulus, in order to protect the connector.
Regarding claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Paulus to have the wall is a housing cover of a Back-up Generator for better protection.
7.	Claims 11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Safai (6,325,669) in view of Paulus (5,336,115).
Regarding claim 11, Safai discloses the claimed invention as described above except for a wall of an electrical assembly separating a first area containing a fluid and a second area, the wall comprising a first surface, a second surface opposite
the first surface, and a hole located in the wall.
Paulus, figure 1 shows a wall (12) of an electrical assembly separating a first area containing a fluid and a second area, the wall comprising a first surface, a second 
surface opposite the first surface, and a hole located in the wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Safai to have a wall of an electrical assembly separating a first area containing a fluid and a second area, the wall 
comprising a first surface, a second surface opposite the first surface, and a hole located in the wall, as taught by Paulus, in order to protect the connector.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9, 11-17, 19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/21/22.
thanh-tam.le@uspto.gov